 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDchester County, and Northern New Jersey down to Perth Amboy,excluding the assistantsalesmanager, office and clerical employees,professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining.MEMBER RODGERS, dissenting :The question of whether the Employer's New York metropolitanareasalesmen constitute an appropriate unit was presented to theBoard approximately 3 years ago. The Board then decided that theydid not, holding that the appropriate unit was one consisting of all theEmployer's outside salesmen.'Since the prior proceeding, the only changes in the Employer'soperations have been that a territory in California has been opened,and the total complement of salesmen has been increased from ap-proximately 26 to 50. I perceive nothing in these changes warrantinga reversal of the Board's previous holding; if anything, they supplyadditional reasons for adhering to it.All the factors that induced theearlier decision are still present, particularly "the direct supervisionand control of all the salesmen by the sales manager, [and] the simi-larity of working conditions and rates of pay of all salesmen." 2The earlier Board decision cannot be said to have been erroneous;indeed, my colleagues apparently recognize its soundness by pointingto the fact that the centralized nature of the Employer's operations"tend to support the position of the Employer that a nation-wide unitmay be appropriate." In the absence, therefore, of any showing thatthe circumstances involved have changed, I perceive no reason for re-versing a decision concerned with the appropriateness of a particularunit that is patently not a "wrong" one.In my opinion, having previously litigated this question, the partiesare entitled to rely on the prior determination unless it can be shownthat the circumstances have materially changed, or that the prior deci-sion was erroneous.'Buitont Maoaronrt.Corp.,98 NLRB 359 (decided February 21, 1952).' Id.at 360.S. G. TILDEN, INCORPORATED, ET ALSandDISTRICT 15, INTERNATIONALASSOCIATION OF MACHINISTS, AFL, AND LOCAL917,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOFAMERICA,AFL,JOINTPETITIONERS.CaseNo.2-RC-7046.February 16,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John J. Carmody, hearing111 NLRB No. 109. S.G. TILDEN, INCORPORATED641officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The record shows that the Petitioners filed a representation petitionwith the New York State Labor Relations Board, seeking to representthe shop employees at the Employer's six shops located in New YorkCity and its suburbs.The reason for bringing the proceeding in theState Board was that Petitioners believed this Board would not assertjurisdiction under the Board's recent jurisdictional policy.Aftercertain financial information was filed with the State Board, the lat-ter inquired of the Second Regional Office of this Board, as to whetherthe Federal Board would assert jurisdiction under its new policy.After being advised that sufficient doubt existed concerning the jurisdictional issue to warrant a hearing, the State Board ruled that thepetition would be held in abeyance pending determination of thisBoard.In the present proceeding, the Petitioners contended at the hearingthat the commerce facts with respect to the Employer's business do notwarrant the assertion of jurisdiction.The Employer, on the otherhand, asserts that the jurisdictional requirements are satisfied andthat the Board should proceed under the instant petition.The Employer, which is engaged in the specialized business of re-lining brakes in automobiles and trucks, has its main shop and officein Brooklyn, New York. The Employer's operations cover 6 shops inBrooklyn and Long Island and 5 shops in New Jersey and Connecti-cut.The Employer does no retail store business, but specializes en-tirely in brake services.During the year 1954, the Employer pur-chased supplies valued at $300,000, of which 40 percent came frompoints outside the State of New York. The parties stipulated afterthe hearing that the gross annual sales for the chain during the pastyear was in excess of $1,000,000.The evidence shows that for the fis-cal year ending December 31, 1953, parts and materials valued atsome $83,454 were shipped to out-of-State shops from the Employer'sBrooklyn warehouse.The Employer contends that the record shows a direct outflow ofmore than $50,000 from the group of New York shops, sufficient tosatisfy the standards for asserting jurisdiction over manufacturingenterprises under the.Jonesborodecision.'It appears, however, thatthe Employer is not a manufacturer,' but is primarily a multistateservice organization and governed by the jurisdictional standards setforth in theHoguec6Knottcase.' 'These standards require for the1 Jonesboro Grain Drying Cooperative, 110NLRB 481.2 Although the Employer reconditions certainparts such as brake shoes, it does notmanufacture anything.3 J R. Knott & Hugh R. Hogue,etal.,110 NLRB 543. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDassertion of jurisdiction over a chain of retail stores or service estab-lishments, that the entire chain have a gross annual sales volume ofat least $10,000,000 or that the individual store or establishment com-prising integral parts of the chain have an annual direct inflow of$1,000,000, or an annual indirect inflow of at least $2,000,000, or anannual direct outflow of at least $100,000.In the present instance, the record discloses that the entire chainof the Employer's operations does not have a gross annual sales vol-ume of $10,000,000.Moreover, assumingarguendothat the six NewYork shops constitute an "individual establishment" and that theshipments from the Brooklyn warehouse to out-of-State points maybe regarded as direct outflow from the New York shops, it is undis-puted that the claimed outflow from the New York warehouse fallsbelow the $100,000 requirement of direct outflow for an "individualestablishment." 4Accordingly, we find that it will not effectuate thepolicies of the Act to assert jurisdiction in the present proceeding.'We shall therefore dismiss the petition.[The Board dismissed the petition.]4Although the Employer's representative testified that there was a possibility that theshipments by the New York warehouse might exceed $100,000 in 1954, he also doubtedwhether this would be the case.As such possibility is entirely speculative,it cannot beconsidered for jurisdictional purposes.6 SeeClagey'sBeauty Shoppes,110 NLRB 620;Fetsway Shoe Corporatwn,et at.,110NLRB 1914.TRUTH TOOL COMPANYandJOE F. BATSON, ET AL., PETITIONERandLOCAL 142, INTERNATIONAL MOLDERS & FOUNDRY WORKERS UNIONOF NORTH AMERICA, AFL.Case No. 18-UD-4. February 8, 1955Decision and Certification of Results of ElectionOn November 17, 1954, a petition was filed by Joe F. Batson andLouis M. Jenson pursuant to Section 9 (e) (1) of the National LaborRelations Act, seeking to withdraw the union-shop authority of Local142, International Molders & Foundry Workers Union of North Amer-ica,AFL, herein called the Union. On December 10, 1954, the Unionmoved to dismiss the petition; which motion the Regional Directordenied.On December 16, 1954, the Regional Director for the Eight-eenth Region conducted an election among the productionand main-tenance employees of the Employer at its plant located in Mankato,Minnesota.Upon the conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the Rules and Regulations ofthe Board.111 NLRB No. 93.